Title: From Thomas Jefferson to Alexander McCaul, 19 April 1786
From: Jefferson, Thomas
To: McCaul, Alexander



Dear Sir
London Apr. 19. 1786.

Your favor of Mar. 30. came to hand some days ago, and renewed the recollection of a friendship among the earliest I formed in life, and which neither time nor events have weakened at any moment since. I wish it were in my power to inform you that arrangements were at length taken between the two nations for carrying into complete execution the late treaty of peace, and for settling those conditions which are essential to the continuance of a commerce between them. I suppose all arrangement is thought unnecessary here, as the subject has not been deemed worthy of a conference. Both nations are left to pursue their own measures, and it is not easy to foresee what these will be. Each has complaints on the subject of the late treaty. We, that but one post out of six or eight within our limits has yet been evacuated by the British troops; and that a great number of slaves were brought away contrary to stipulation. On the other part it is urged that we have thrown restrictions in the way of the recovery of the debts due to the merchants of this country. There are two circumstances of difficulty in the paiment of these debts. To speak of the particular state with which you and I are best acquainted, we know that it’s debt is ten times the amount of it’s circulating cash. To pay that debt at once then is a physical impossibility. Time is requisite. Were all the creditors to rush to judgment together, a mass of two millions of property would be brought to market where there is but the tenth of that sum of money in circulation to purchase it. Both debtor and creditor would be ruined, as debts would be thus rendered desperate which are in themselves good. Of this truth I find the merchants here sufficiently sensible, and I have no doubt we should have arranged the article of time to mutual satisfaction, allowing judgment to pass immediately, and dividing the execution into instalments. There was another point on which we should have differed. It is a general sentiment in America that the principal of these debts should be paid, and that that alone is stipulated by the treaty. But they think the interest also which arose before and since the war, is justly due. They think it would be as unjust to demand interest during the war. They urge that during that time they could not pay the debt, for that of the remittances attempted, two thirds on an average were taken by the nation to whom they were due; that during that period they had no use of the money, as from the same  circumstance of capturing their produce on the sea, tobacco sold at 5/the hundred which was not sufficient to bear the expences of the estate; that they paid the taxes and other charges on the property during that period; and stood it’s insurers in the ultimate event of the war. They admit indeed that such individual creditors as were not engaged in privateering against them have lost this interest; but that it was the fault of their own nation and that this is the case where both parties having lost, each may justifiably endeavor to save himself. Setting aside this portion of the interest I am persuaded the debts in America are generally good, and that there is an honest intention to pay them. The improvident and indolent may delay the commencement of that duty, but they do not think certainly to avoid it. After the war ceased the first profits of their plantations would be applied to get supplies of clothing, to rebuild their houses, fences, barns &c. where they were burned, or decayed, and to repair the other ravages of the war. This might reasonably take two or three years; but it is now time that they should begin the paiment of their old debts.
With respect to myself I acknolege to you that I do not think an interest justly demandeable during the war. Whatever I owed, with interest, previous and subsequent to the war, I have taken measures for paying as speedily as possible. My chief debts are to yourself and to Mr. Jones of Bristol. In the year 1776. before there was a shilling of paper money issued, I sold land for £4200 to pay these two debts. I did not receive the money till it was not worth oak leaves. I have lost the principal and interest of these debts once then in attempting to pay them. Besides this Ld. Cornwallis’s army took off 30 of my slaves burnt one year’s crop of tobacco in my houses and destroyed another in the feilds with other damages to the amount of three or four thousand pounds. Still I am renewing my efforts to pay what I justly ought; and I hope these will be more succesful. My whole estate is left in the hands of Mr. Lewis of Albemarle and Mr. Eppes of Chesterfeild to apply it’s whole profits to the paiment of my debts. Some had been necessarily contracted during the war. They write me word that these will be cleared off this year. There will remain then only yours and Mr. Jones’s, towards which the labour of 100 slaves will be annually applied till the paiment is effected; for till that I shall not draw one shilling from the estate, nor resume it’s possession. I do not know the exact amount of either of these debts, but I propose that the profits of my estate shall be annually divided in proportion to them. I think  it very possible that you will not concur with me in opinion as to the intermediate interest; and that so far I shall meet your censure. Both parties are liable to feel too strongly the arguments which tend to justify their endeavors to avoid this loss. Yet after making allowance for this prejudice, it seems to me impossible but that the hardships are infinitely greater on our side than on yours. You have lost the interest, but it is not we who have gained it. We deem your nation the aggressors. They took those profits which arose from your property in our hands, and inflicted on us immeasurable losses besides. I urge these considerations because while they decide my own opinion, I wish them to weigh so much as to preserve me yours, which I highly esteem, and should be afflicted were I to lose it. I have thus stated to you my view of things both public and private, according to the wish expressed in your letter. And I rely on your justice that you make use of the information for your own purposes only, without committing me. I shall at all times be happy to hear from you, being with sincere esteem Dear Sir Your friend and servt.,

Th: Jefferson

